BLAND, P. J.
(after stating the facts). — 1. At the close of plaintiff’s case, defendant offered an instruction in the nature of a demurrer to the plaintiff’s evidence. The refusal of the court to give this instruction is assigned as error. Plaintiff is under age and prosecuted her suit by and through her next friend, John B. Muth, whom the petition alleged had been appointed her next friend “by order of the court.” No proof of the appointment of Muth was offered, and for this reason defendant contends that its instruction in the nature of a demurrer to the evidence should have been given. The answer is a general denial and a plea of contributory negligence. In respect to Muth, the petition alleged his appointment “by order of the court,” which meant that his appointment was a matter of record in the court where the case was pending. This allegation could only be put at issue by a plea of vml tiel record — under the Code by special denial. [Cohn v. Railway, 182 Mo. l. c. 580, and cases cited.]
In Porter v. Railroad, 60 Mo. 160, cited and relied on by defendant, the allegation of the appointment of the next friend was denied by the answer, and hence the case is not authority for defendant’s contention.
The situation of the appointment of a next friend by order of the court, properly alleged in the petition, is different from one where a minor alleges in his petition that he sues by his guardian in fact, for the reason *299the appointment of a guardian in fact is made by another court (a probate court) and hence the allegation of oppointment of the guardian must be proved. [Casler v. Chase, 160 Mo. 418.] It is further insisted that the instruction should have been given, for the reason plaintiff’s own evidence convicts her of such contributory negligence as precludes her right of recovery. We discover no such evidence in her testimony; on the contrary, the evidence offered by her made a strong prima-facie case.
2. The point that the court should have sustained the motion for new trial, on the ground that the verdict is against the weight of the evidence, is not reviewable here, for the reason the well-settled rule of appellate practice in this State is that, where there is substantial evidence to support a verdict, this court will not review the action of the lower court in refusing to grant a new trial on the mere ground that the verdict is against the weight of the evidence. [Robinson v. Nolan, 152 Mo. 563; Vastine v. Rex, 93 Mo. App. 93.] It is the peculiar province of the trial court to supervise the verdicts of juries and grant a new trial Avhen, in the judgment of the court, the verdict is against the evidence. [Hinzeman v. Railroad, 182 Mo. 611; Herndon v. Lewis, 175 Mo. 116; Farrell v. Transit Co., 103 Mo. App. 454; Scheutte v. Transit Co., 108 Mo. App. 186.]
No point is made on the giving or the refusal of the court to give instructions.
No error appearing, the judgment is affirmed.
All concur.